Exhibit 10.1

 

EXECUTION VERSION

 

 

 

MONSTER WORLDWIDE, INC.

 

(a Delaware corporation)

 

$125,000,000

 

3.50% Convertible Senior Notes due 2019

 

PURCHASE AGREEMENT

 

Dated:  October 16, 2014

 

 

 

--------------------------------------------------------------------------------


 

Monster Worldwide, Inc.

 

(a Delaware corporation)

 

$125,000,000

 

3.50% Convertible Senior Notes due 2019

 

PURCHASE AGREEMENT

 

October 16, 2014

 

Merrill Lynch, Pierce, Fenner & Smith
Incorporated

One Bryant Park

New York, New York  10036

 

as Representative of the several Initial Purchasers

 

Ladies and Gentlemen:

 

Monster Worldwide, Inc., a Delaware corporation (the “Company”), confirms its
agreement with Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill
Lynch”) and each of the other Initial Purchasers named in Schedule A hereto
(collectively, the “Initial Purchasers,” which term shall also include any
initial purchaser substituted as hereinafter provided in Section 11 hereof), for
whom Merrill Lynch is acting as representative (in such capacity, the
“Representative”), with respect to (i) the sale by the Company and the purchase
by the Initial Purchasers, acting severally and not jointly, of the respective
principal amounts set forth in said Schedule A of $125,000,000 aggregate
principal amount of the Company’s 3.50% Convertible Senior Notes due 2019 (the
“Initial Securities”) and (ii) the grant by the Company to the Initial
Purchasers, acting severally and not jointly, of the option to purchase all or
any part of an additional $18,750,000 aggregate principal amount of its 3.50%
Convertible Senior Notes due 2019 (the “Option Securities” and, together with
the Initial Securities, the “Securities”) to cover overallotments.  The
Securities are to be issued pursuant to an indenture dated as of October 22,
2014 (the “Indenture”) between the Company and Wilmington Trust, National
Association, as trustee (the “Trustee”). The Securities will be convertible into
cash, shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), or a combination thereof, as set forth, and subject to the
limitations contained, in the Indenture.

 

In connection with the offering of the Initial Securities, the Company is
separately entering into a capped call transaction with an affiliate of Merrill
Lynch (the “Counterparty”) pursuant to a capped call confirmation (the “Base
Capped Call Confirmation”) to be dated the date hereof, and in connection with
the issuance of any Option Securities, the Company and the Counterparty may
enter into an additional capped call confirmation (the “Additional Capped Call
Confirmation”) dated the date on which the option granted to the Initial
Purchasers pursuant to Section 2(b) to purchase such Option Securities is
exercised (such Additional Capped Call Confirmation, together with the Base
Capped Call Confirmation, the “Capped Call Confirmations”).

 

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell,

 

--------------------------------------------------------------------------------


 

subject to the conditions set forth herein, all or a portion of the Securities
to purchasers (“Subsequent Purchasers”) at any time after this Agreement has
been executed and delivered.  The Securities are to be offered and sold through
the Initial Purchasers without being registered under the Securities Act of
1933, as amended (the “1933 Act”), in reliance upon exemptions therefrom to
persons who are reasonably believed to be qualified institutional buyers in
compliance with the exemption from registration provided by Rule 144A under the
1933 Act (“Rule 144A”).  Pursuant to the terms of the Securities and the
Indenture, investors that acquire Securities may only resell or otherwise
transfer such Securities if such Securities are hereafter registered under the
1933 Act or if an exemption from the registration requirements of the 1933 Act
is available (including the exemption afforded by Rule 144A of the rules and
regulations promulgated under the 1933 Act (the “1933 Act Regulations”) by the
Securities and Exchange Commission (the “Commission”)).

 

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum dated October 15, 2014 prior to the Applicable
Time (as defined below) (the “Preliminary Offering Memorandum”) and has prepared
and will deliver to each Initial Purchaser, on the date hereof or the next
succeeding day, copies of a final offering memorandum October 16, 2014 (the
“Final Offering Memorandum”), each for use by such Initial Purchaser in
connection with its solicitation of purchases of, or offering of, the
Securities.  “Offering Memorandum” means, with respect to any date or time
referred to in this Agreement, the most recent offering memorandum (whether the
Preliminary Offering Memorandum or the Final Offering Memorandum, or any
amendment or supplement to either such document), including exhibits thereto and
any documents incorporated therein by reference, which has been prepared and
delivered by the Company to the Initial Purchasers, in the case of the
Preliminary Offering Memorandum prior to the Applicable Time, in connection with
their solicitation of purchases of, or offering of, the Securities. The Company
will prepare a final term sheet reflecting the final terms of the Securities, in
the form set forth in Schedule B hereto (the “Final Term Sheet”), and will
deliver such Final Term Sheet to the Initial Purchasers prior to the Applicable
Time in connection with their solicitation of purchases of, or offering of, the
Securities. The Company agrees that, unless it obtains the prior written consent
of the Representative, it will not make any offer relating to the Securities by
any written materials other than the Offering Memorandum and the Issuer Written
Information. “Issuer Written Information” means (i) any writing intended for
general distribution to investors as evidenced by its being specified in
Schedule C hereto, including the Final Term Sheet, and (ii) any “road show” that
is a “written communication” within the meaning of the 1933 Act.  “General
Disclosure Package” means the Preliminary Offering Memorandum and any Issuer
Written Information specified on Schedule C hereto and issued at or prior to
7:00 A.M., New York City time, on October 17, 2014 or such other time as agreed
by the Company and Merrill Lynch (such date and time, the “Applicable Time”).

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
are incorporated by reference in the Offering Memorandum; and all references in
this Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), which is incorporated by
reference in the Offering Memorandum.

 

SECTION 1.                            Representations and Warranties.

 

(a)                                 Representations and Warranties by the
Company.  The Company represents and warrants to each Initial Purchaser as of
the date hereof and the Applicable Time, and agrees with each Initial Purchaser,
as follows:

 

2

--------------------------------------------------------------------------------


 

(i)                                     General Disclosure Package; Rule 144A
Eligibility.  The Company hereby confirms that it has authorized the use of the
General Disclosure Package, including the Preliminary Offering Memorandum and
the Final Term Sheet, and the Final Offering Memorandum in connection with the
offer and sale of the Securities by the Initial Purchasers.  The Securities are
eligible for resale pursuant to Rule 144A and will not be, at the Closing Time,
of the same class as securities listed on a national securities exchange
registered under Section 6 of the 1934 Act, or quoted in a U.S. automated
interdealer quotation system.

 

(ii)                                  No Registration Required; No General
Solicitation.  Subject to compliance by the Initial Purchasers with the
representations and warranties of the Initial Purchasers and the procedures set
forth in Section 6 hereof, it is not necessary in connection with the offer,
sale and delivery of the offered Securities to the Initial Purchasers and to
each Subsequent Purchaser in the manner contemplated by this Agreement, the
General Disclosure Package and the Final Offering Memorandum to register the
Securities under the 1933 Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended (the “1939 Act”).  None of the Company, its
affiliates (as such term is defined in Rule 501(b) under the 1933 Act
Regulations (each, an “Affiliate”)) or any person acting on its or any of their
behalf (other than the Initial Purchasers, as to whom the Company makes no
representation) has engaged, in connection with the offering of the offered
Securities, in any form of general solicitation or general advertising within
the meaning of Rule 502(c) under the 1933 Act Regulations.

 

(iii)                               Accurate Disclosure.  As of the Applicable
Time, neither (A) the General Disclosure Package nor (B) any Issuer Written
Information, when considered together with the General Disclosure Package,
included an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The Final Offering
Memorandum, as of its date, at the Closing Time or at any Date of Delivery, did
not, does not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading. 
The documents incorporated or deemed to be incorporated by reference in the
General Disclosure Package and the Final Offering Memorandum, when such
documents incorporated by reference were filed with the Commission, when read
together with the other information in the General Disclosure Package or the
Final Offering Memorandum, as the case may be, did not, does not and will not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

The representations and warranties in this subsection shall not apply to
statements in or omissions from the General Disclosure Package or the Final
Offering Memorandum made in reliance upon and in conformity with written
information furnished to the Company by any Initial Purchaser through Merrill
Lynch expressly for use therein.  For purposes of this Agreement, the only
information so furnished shall be the information in (i) the last paragraph on
the front cover page (i.e., the names of the Initial Purchasers), (ii) the table
between the first and second paragraphs under the heading “Plan of
Distribution,” (iii) the first paragraph under the heading “Plan of
Distribution—Commissions and Discounts,” (iv) the first paragraph under the
heading “Plan of Distribution—Price Stabilization, Short Positions,” and (v) the
first sentence of the second paragraph and the first, second and fourth
sentences of the third paragraph under the heading “Plan of Distribution—Capped
Call Transaction” in the Offering Memorandum (collectively, the “Initial
Purchaser Information”).

 

3

--------------------------------------------------------------------------------


 

(iv)                              Incorporation of Documents by Reference.  The
documents incorporated or deemed to be incorporated by reference in the Offering
Memorandum, when they became effective or at the time they were or hereafter are
filed with the Commission, complied and will comply in all material respects
with the requirements of the 1934 Act and the rules and regulations of the
Commission under the 1934 Act (the “1934 Act Regulations”).

 

(v)                                 Independent Accountants.  The accountants
who certified the financial statements and supporting schedules incorporated by
reference in the Offering Memorandum are independent public accountants as
required by the 1933 Act, the 1933 Act Regulations, the 1934 Act, the 1934 Act
Regulations and the Public Accounting Oversight Board.

 

(vi)                              Financial Statements; Non-GAAP Financial
Measures.  The financial statements included or incorporated by reference in the
General Disclosure Package and the Final Offering Memorandum, together with the
related schedules and notes, present fairly, in all material respects, the
financial position of the Company and its consolidated subsidiaries at the dates
indicated and the statement of operations, stockholders’ equity and cash flows
of the Company and its consolidated subsidiaries for the periods specified; said
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved, except as disclosed therein.  The supporting schedules, if
any, present fairly, in all material respects and in accordance with GAAP, the
information required to be stated therein.  The selected financial data and the
summary financial information included in the Offering Memorandum present
fairly, in all material respects, the information shown therein and have been
compiled on a basis consistent with that of the audited financial statements
included therein.  Except as included therein, no historical or pro forma
financial statements or supporting schedules are required to be included or
incorporated by reference in the Offering Memorandum under the 1933 Act or the
1933 Act Regulations.  All disclosures contained in the General Disclosure
Package or the Final Offering Memorandum, or incorporated by reference therein,
regarding “non-GAAP financial measures” (as such term is defined by the
rules and regulations of the Commission) comply with Regulation G of the 1934
Act and Item 10 of Regulation S-K of the 1933 Act, to the extent applicable. The
interactive data in eXtensible Business Reporting Language incorporated by
reference in the General Disclosure Package and the Final Offering Memorandum
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

(vii)                           No Material Adverse Change in Business.  Except
as otherwise stated therein, since the respective dates as of which information
is given in the General Disclosure Package or the Final Offering Memorandum,
(A) there has been no material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business (a “Material Adverse Effect”),
(B) there have been no transactions entered into by the Company or any of its
subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Company and its subsidiaries considered as one
enterprise, and (C)  there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock.

 

(viii)                        Good Standing of the Company.  The Company has
been duly organized and is validly existing as a corporation in good standing
under the laws of the state of Delaware and has corporate power and authority to
own, lease and operate its properties and to conduct its business as described
in the General Disclosure Package and the Final Offering Memorandum and to enter
into and perform its obligations under this Agreement; and the Company is duly
qualified as a

 

4

--------------------------------------------------------------------------------


 

foreign corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not reasonably be expected
to result in a Material Adverse Effect.

 

(ix)                              Good Standing of Subsidiaries.  Each
“significant subsidiary” of the Company (as such term is defined in Rule 1-02 of
Regulation S-X) (each, a “Subsidiary” and, collectively, the “Subsidiaries”) has
been duly organized and is validly existing in good standing under the laws of
the jurisdiction of its incorporation or organization, has corporate or similar
power and authority to own, lease and operate its properties and to conduct its
business as described in the General Disclosure Package and the Final Offering
Memorandum and is duly qualified to transact business and is in good standing in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure to so qualify or to be in good standing would not reasonably be
expected to result in a Material Adverse Effect.  Except as otherwise disclosed
in the General Disclosure Package and the Final Offering Memorandum, all of the
issued and outstanding shares of capital stock or other equity interests of each
Subsidiary have been duly authorized and validly issued and, if such Subsidiary
is a domestic corporation, are fully paid and non-assessable, and all such
shares of capital stock or other equity interests of each Subsidiary are owned
by the Company, directly or through subsidiaries, except for JobKorea Ltd.  None
of the outstanding shares of capital stock of any Subsidiary was issued in
violation of the preemptive or similar rights of any securityholder of such
Subsidiary.  The only Subsidiaries of the Company are the subsidiaries listed in
Schedule D hereto.

 

(x)                                 Capitalization.  The authorized, issued and
outstanding shares of capital stock of the Company are as set forth in the
General Disclosure Package and the Final Offering Memorandum under the caption
“Capitalization” (except for subsequent issuances, if any, pursuant to this
Agreement, pursuant to reservations, agreements or employee benefit plans
referred to in the General Disclosure Package and the Final Offering Memorandum
or pursuant to the exercise of convertible securities or options referred to in
the General Disclosure Package and the Final Offering Memorandum).

 

(xi)                              Authorization of Agreement.  This Agreement
has been duly authorized, executed and delivered by the Company.

 

(xii)                           Authorization of Capped Call Confirmations.  The
Base Capped Call Confirmation has been duly authorized, executed and delivered
by the Company and is a valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, and any Additional
Capped Call Confirmation will, on or prior to the date such Additional Capped
Call Confirmation is entered into, be duly authorized, executed and delivered by
the Company and will be a valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, except in each
case as the enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

 

(xiii)                        Authorization of the Indenture.  The Indenture has
been duly authorized by the Company and, when duly executed and delivered by the
Company and the Trustee, will constitute a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency

 

5

--------------------------------------------------------------------------------


 

(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

 

(xiv)                       Authorization of the Securities and the Maximum
Number of Underlying Shares.  The Securities have been duly authorized and, the
Initial Securities at the Closing Time and the Option Securities at any Date of
Delivery, as the case may be, will have been duly executed by the Company and,
when authenticated, issued and delivered in the manner provided for in the
Indenture and delivered against payment of the purchase price therefor as
provided in this Agreement, will constitute valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law), and will be in the form contemplated by, and entitled to the benefits of,
the Indenture.  The maximum number of shares of Common Stock initially issuable
upon conversion of the Securities (including the maximum number of shares of
Common Stock that may be issued upon conversion of the Securities in connection
with a Make-Whole Fundamental Change (as such term is defined in the Indenture),
and assuming the Company has the election to choose a settlement method under
the Indenture and elects to issue and deliver solely shares of Common Stock in
respect of all such conversions) (the “Maximum Number of Underlying Shares”), in
an amount up to the “conversion share cap” (as defined in the Offering
Memorandum), have been duly authorized and reserved for issuance upon such
conversion by all necessary corporate action and such Maximum Number of
Underlying Shares, when issued upon such conversion, will be validly issued and
will be fully paid and non-assessable; and the issuance of such Maximum Number
of Underlying Shares upon such conversion will not be subject to the preemptive
or other similar rights of any securityholder of the Company.

 

(xv)                          Description of the Securities, the Common Stock
and the Indenture.  The Securities and the Indenture will conform in all
material respects to the respective statements relating thereto contained in the
General Disclosure Package and the Final Offering Memorandum.  The Common Stock
conforms to all statements relating thereto contained or incorporated by
reference in the General Disclosure Package and the Final Offering Memorandum
and such description conforms to the rights set forth in the instruments
defining the same.

 

(xvi)                       Registration Rights.  There are no persons with
registration rights or other similar rights to have any securities registered
for sale or sold by the Company under the 1933 Act.

 

(xvii)                    Absence of Violations, Defaults and Conflicts.  The
Company is not in violation of its charter or by-laws. None of the Subsidiaries
is in violation of its charter, by-laws or similar organizational document,
except for such violations that would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any of its Subsidiaries is (A) in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which it or any of them may be bound or to which
any of the properties or assets of the Company or any Subsidiary is subject
(collectively, “Agreements and Instruments”), except for such defaults that
would not, singly or in the aggregate, reasonably be

 

6

--------------------------------------------------------------------------------


 

expected to result in a Material Adverse Effect, or (B) in violation of any law,
statute, rule, regulation, judgment, order, writ or decree of any arbitrator,
court, governmental body, regulatory body, administrative agency or other
authority, body or agency having jurisdiction over the Company or any of its
Subsidiaries or any of their respective properties, assets or operations (each,
a “Governmental Entity”), except for such violations that would not, singly or
in the aggregate, reasonably be expected to result in a Material Adverse
Effect.  The execution, delivery and performance of this Agreement, the Capped
Call Confirmations, the Indenture and the Securities and the consummation of the
transactions contemplated herein and therein (including, without limitation, the
issuance and delivery of the Securities and the Maximum Number of Underlying
Shares issuable upon conversion of the Securities) and in the General Disclosure
Package and the Final Offering Memorandum (including the issuance and sale of
the Securities and the use of the proceeds from the sale of the Securities as
described therein under the caption “Use of Proceeds”) and compliance by the
Company with its obligations hereunder have been duly authorized by all
necessary corporate action and do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default or Repayment Event (as defined below) under, or result in
the creation or imposition of any lien, charge or encumbrance upon any
properties or assets of the Company or any Subsidiary pursuant to, the
Agreements and Instruments (except for such conflicts, breaches, defaults or
Repayment Events or liens, charges or encumbrances that would not, singly or in
the aggregate, reasonably be expected to result in a Material Adverse Effect),
nor will such action result in any violation of the provisions of the charter,
by-laws or similar organizational document of the Company or any of its
Subsidiaries or any law, statute, rule, regulation, judgment, order, writ or
decree of any Governmental Entity.  As used herein, a “Repayment Event” means
any event or condition which gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Company or any of its Subsidiaries.

 

(xviii)                 Absence of Labor Dispute.  No labor dispute with the
employees of the Company or any of its Subsidiaries exists or, to the knowledge
of the Company, is imminent that would, singly or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

 

(xix)                       Absence of Proceedings.  Except as disclosed in the
General Disclosure Package and the Final Offering Memorandum, there is no
action, suit, proceeding, inquiry or investigation before or brought by any
Governmental Entity now pending or, to the knowledge of the Company, threatened,
against or affecting the Company or any of its Subsidiaries, which would
reasonably be expected to result in a Material Adverse Effect, or which might
materially and adversely affect the consummation of the transactions
contemplated in this Agreement, the Capped Call Confirmations, the Indenture and
the Securities or the performance by the Company of its obligations hereunder or
thereunder (including, without limitation, the issuance and delivery of the
Securities and the Maximum Number of Underlying Shares issuable upon conversion
of the Securities).

 

(xx)                          Absence of Further Requirements.  No filing with,
or authorization, approval, consent, license, order, registration, qualification
or decree of, any Governmental Entity is necessary or required for the
performance by the Company of its obligations under this Agreement, the Capped
Call Confirmations, in connection with the offering, issuance or sale of the
Securities hereunder or the consummation of the transactions contemplated by
this Agreement or the Capped Call Confirmations or for the due execution,
delivery and performance of the Capped Call Confirmations, the Indenture and the
Securities (including, without limitation, the issuance and delivery of the
Securities and the Maximum Number of Underlying Shares issuable upon conversion
of the Securities), except such as have been already obtained or such as may be

 

7

--------------------------------------------------------------------------------


 

required under state securities or “Blue Sky” laws in connection with the
purchase and resale of the Securities by the Initial Purchasers.

 

(xxi)                       Possession of Licenses and Permits.  The Company and
its Subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Entities necessary to conduct the business now operated by them,
except where the failure so to possess would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.  The Company and
its Subsidiaries are in compliance with the terms and conditions of all
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.  All of the Governmental Licenses are valid and in full force and
effect, except when the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not, singly
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.  Neither the Company nor any of its Subsidiaries has received any notice
of proceedings relating to the revocation or modification of any Governmental
Licenses which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to result in a
Material Adverse Effect.

 

(xxii)                    Title to Property.  The Company and its Subsidiaries
have good and marketable title to all real property owned by them and good title
to all other material properties owned by them, in each case, free and clear of
all mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances of any kind except such as (A) are described in the General
Disclosure Package and the Final Offering Memorandum or (B) do not, singly or in
the aggregate, materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company and
its Subsidiaries, taken as a whole; and all of the leases and subleases material
to the business of the Company and its Subsidiaries, considered as one
enterprise, and under which the Company or any of its Subsidiaries holds
properties described in the General Disclosure Package and the Final Offering
Memorandum, are in full force and effect, with such exceptions as do not
materially interfere with the use made or proposed to be made of such properties
by the Company and its Subsidiaries, taken as a whole.

 

(xxiii)                 Possession of Intellectual Property.  The Company and
its Subsidiaries own, possess or can promptly acquire on commercially reasonable
terms sufficient rights to use all patents, patent rights, licenses, software,
domain names, inventions, copyrights, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), trademarks, service marks, trade names and all other
intellectual property (including all registrations and applications for
registration in respect of any of the foregoing) (collectively, “Intellectual
Property”) necessary to carry on the business now operated by them except where
the failure to possess sufficient rights to such Intellectual Property would
not, singly or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.  For the avoidance of doubt, the foregoing is not intended to
constitute a representation or warranty regarding infringement, misappropriation
or violation of or conflict with any Intellectual Property of any third party,
which is addressed solely in the following sentence. Except as would not, singly
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, (A) neither the Company nor any of its Subsidiaries has received in the
last six (6) years any notice alleging that the Company or any of its
Subsidiaries has engaged in any infringement, misappropriation or violation of
or conflict with rights of others with respect to any Intellectual Property,
(B) to the knowledge of the Company, the Company and its Subsidiaries are not
infringing, misappropriating, violating or in conflict with rights of others
with respect to any Intellectual Property, (C) to the knowledge of the Company,
the Intellectual Property owned by the Company and its Subsidiaries is valid and
enforceable, and (D) there is no pending or, to the

 

8

--------------------------------------------------------------------------------


 

knowledge of the Company, threatened action, suit, proceeding or claim
(1) alleging that the Company or any of its Subsidiaries has engaged in any
infringement, misappropriation or violation of or conflict with any Intellectual
Property of any third party, (2) challenging the validity, scope, enforceability
or ownership of any Intellectual Property purported to be owned by the Company
or its Subsidiaries, or (3) challenging the Company’s or its Subsidiaries’
rights in any licensed Intellectual Property.

 

(xxiv)                Environmental Laws.  Except as described in the General
Disclosure Package and the Final Offering Memorandum or would not, singly or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
(A) neither the Company nor any of its Subsidiaries is in violation of any
federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products, asbestos-containing materials or
mold (collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Company and
its Subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (C) there are no pending or threatened administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Company or any of its Subsidiaries and (D) there
are no events or circumstances that would reasonably be expected to form the
basis of an order for clean-up or remediation, or an action, suit or proceeding
by any private party or Governmental Entity, against or affecting the Company or
any of its Subsidiaries relating to Hazardous Materials or any Environmental
Laws.

 

(xxv)                   Accounting Controls and Disclosure Controls.  The
Company and each of its Subsidiaries maintain effective internal control over
financial reporting (as defined under Rule 13a-15 and 15d-15 under the 1934 Act
Regulations) and a system of internal accounting controls sufficient to provide
reasonable assurance that: (A) transactions are executed in accordance with
management’s general or specific authorization; (B) transactions are recorded as
necessary to permit preparation of financial statements in conformity with GAAP
and to maintain accountability for assets; (C) access to assets is permitted
only in accordance with management’s general or specific authorization; (D) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (E) the interactive data in eXtensible Business Reporting
Language incorporated by reference in the General Disclosure Package and the
Final Offering Memorandum fairly presents the information called for in all
material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto. Except as described in the General Disclosure
Package and the Final Offering Memorandum, since the end of the Company’s most
recent audited fiscal year, there has been (1) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (2) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting. The Company and each of its
Subsidiaries maintain an effective system of disclosure controls and procedures
(as defined in Rule 13a-15 and Rule 15d-15 under the 1934 Act Regulations) that
are designed to ensure that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified

 

9

--------------------------------------------------------------------------------


 

in the Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer and principal
financial officer, to allow timely decisions regarding disclosure.

 

(xxvi)                Compliance with the Sarbanes-Oxley Act.  There is no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
the applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, including Section 402 related
to loans and Sections 302 and 906 related to certifications.

 

(xxvii)             Payment of Taxes.  All United States federal income tax
returns of the Company and its Subsidiaries required by law to be filed have
been filed (or the Company has requested and received an extension thereon) and
all taxes shown by such returns or otherwise assessed, which are due and
payable, have been paid, except assessments against which appeals have been or
will be promptly taken and as to which adequate reserves have been provided. The
Company and its Subsidiaries have filed all other tax returns that are required
to have been filed by them pursuant to applicable foreign, state, local or other
law except insofar as the failure to file such returns would not reasonably be
expected to result in a Material Adverse Effect, and has paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Company
and its Subsidiaries, except for such taxes, if any, as are being contested in
good faith and as to which adequate reserves have been established by the
Company. The charges, accruals and reserves on the books of the Company in
respect of any income and corporation tax liability for any years not finally
determined are adequate to meet any assessments or re-assessments for additional
income tax for any years not finally determined, except to the extent of any
inadequacy that would not reasonably be expected to result in a Material Adverse
Effect.

 

(xxviii)          Insurance.  The Company and its Subsidiaries carry or are
entitled to the benefits of insurance in such amounts and covering such risks as
the Company believes is prudent and customary for companies engaged in the same
or similar business, and all such insurance is in full force and effect.  The
Company has no reason to believe that it or any of its Subsidiaries will not be
able (A) to renew its existing insurance coverage as and when such policies
expire or (B) to obtain comparable coverage from similar institutions as may be
necessary or appropriate to conduct its business as now conducted.

 

(xxix)                Investment Company Act.  The Company is not required, and
upon the issuance and sale of the Securities as herein contemplated and the
transactions contemplated by the Capped Call Confirmations and the application
of the net proceeds therefrom as described in the General Disclosure Package and
the Final Offering Memorandum will not be required, to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).

 

(xxx)                   Absence of Manipulation.  Neither the Company nor, to
the knowledge of the Company, any Affiliate of the Company has taken, and the
Company will not, and will use its reasonable efforts to ensure that its
Affiliates will not, take, directly or indirectly, any action which is designed,
or would be expected, to cause or result in, or which constitutes, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities or to result in a violation of
Regulation M under the 1934 Act. For the avoidance of doubt, any repurchase of
the Company’s common stock pursuant to a publicly announced share repurchase
plan shall not violate the foregoing provision.

 

10

--------------------------------------------------------------------------------


 

(xxxi)                Foreign Corrupt Practices Act.  None of the Company, any
of its Subsidiaries or, to the knowledge of the Company, any director, officer,
agent, employee, Affiliate or other person acting on behalf of the Company or
any of its Subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company and, to
the knowledge of the Company, its Affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

(xxxii)             Money Laundering Laws.  The operations of the Company and
its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Entity (collectively, the “Money
Laundering Laws”); and no action, suit or proceeding by or before any
Governmental Entity involving the Company or any of its Subsidiaries with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

(xxxiii)          OFAC.  None of the Company, any of its Subsidiaries or, to the
knowledge of the Company, any director, officer, agent, employee, Affiliate or
representative of the Company or any of its Subsidiaries is an individual or
entity (“Person”) currently the subject or target of any sanctions administered
or enforced by the United States Government, including, without limitation, the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company located, organized or resident in a country or
territory that is the subject of Sanctions; and the Company will not directly or
indirectly use the proceeds of the sale of the Securities, or lend, contribute
or otherwise make available such proceeds to any Subsidiaries, joint venture
partners or other Person, to fund any activities of or business with any Person,
or in any country or territory, that, at the time of such funding, is the
subject of Sanctions or in any other manner that will result in a violation by
any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.

 

(xxxiv)         Lending Relationship.  Except as disclosed in the General
Disclosure Package and the Final Offering Memorandum, the Company (i) does not
have any material lending or other relationship with any bank or lending
affiliate of any Initial Purchaser and (ii) does not intend to use any of the
proceeds from the sale of the Securities to repay any outstanding debt owed to
any Affiliate of any Initial Purchaser.

 

(xxxv)            No Ratings.  The Company has no debt securities or preferred
stock that is rated by any “nationally recognized statistical rating agency” (as
that term is defined by the Commission for purposes of Rule 436(g)(2) under the
1933 Act).

 

11

--------------------------------------------------------------------------------


 

(b)                                 Officer’s Certificates.  Any certificate
signed by any officer of the Company delivered to the Representative or to
counsel for the Initial Purchasers shall be deemed a representation and warranty
by the Company to each Initial Purchaser as to the matters covered thereby.

 

SECTION 2.                            Sale and Delivery to Initial Purchasers;
Closing.

 

(a)                                 Initial Securities.  On the basis of the
representations and warranties herein contained and subject to the terms and
conditions herein set forth, the Company agrees to sell to each Initial
Purchaser, severally and not jointly, and each Initial Purchaser, severally and
not jointly, agrees to purchase from the Company, at the price set forth in
Schedule A, the aggregate principal amount of Initial Securities set forth in
Schedule A, plus any additional principal amount of Initial Securities which
such Initial Purchaser may become obligated to purchase pursuant to the
provisions of Section 11 hereof, subject to such adjustments as Merrill Lynch in
its discretion shall make to ensure that any sales or purchases are in
authorized denominations.

 

(b)                                 Option Securities.  In addition, on the
basis of the representations and warranties herein contained and subject to the
terms and conditions herein set forth, the Company hereby grants an option to
the Initial Purchasers to purchase, severally and not jointly, the Option
Securities, at the price set forth in Schedule A.  The option hereby granted
must be exercised within 13 days from, and including, the Closing Date and may
be exercised in whole or in part from time to time only for the purpose of
covering overallotments made in connection with the offering and distribution of
the Initial Securities upon notice by the Representative to the Company setting
forth the amount of Option Securities as to which the several Initial Purchasers
are then exercising the option and the time and date of payment and delivery for
such Option Securities.  Any such time and date of delivery (a “Date of
Delivery”) shall be determined by the Representative, but shall not be later
than 13 days from, and including, the Closing Date, nor later than seven full
business days after the exercise of said option, nor in any event prior to the
Closing Time.  Furthermore, any Date of Delivery must be no earlier than the
third business day after each date on which the option is exercised by the
Initial Purchasers, provided that the foregoing limitation is only applicable if
such option is exercised after the Closing Date. If the option is exercised as
to all or any portion of the Option Securities, each of the Initial Purchasers,
acting severally and not jointly, will purchase that proportion of the total
principal amount of Option Securities then being purchased which the number of
Initial Securities set forth in Schedule A opposite the name of such Initial
Purchaser bears to the total principal amount of Initial Securities, subject in
each case to such adjustments as Merrill Lynch in its discretion shall make to
ensure that any sales or purchases are in authorized denominations.

 

(c)                                  Payment.  Payment of the purchase price
for, and delivery of certificates for, the Initial Securities shall be made at
the offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New
York 10017, or at such other place as shall be agreed upon by the Representative
and the Company, at 9:00 A.M. (New York City time) on the third (fourth, if the
pricing occurs after 4:30 P.M. (New York City time) on any given day) business
day after the date hereof (unless postponed in accordance with the provisions of
Section 11), or such other time not later than ten business days after such date
as shall be agreed upon by the Representative and the Company (such date of
payment and delivery being herein called the “Closing Date” and such time and
date of payment and delivery being herein called the “Closing Time”).

 

In addition, in the event that any or all of the Option Securities are purchased
by the Initial Purchasers, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Representative
and the Company, on each Date of Delivery as specified in the notice from
Merrill Lynch to the Company.

 

12

--------------------------------------------------------------------------------


 

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Representative for the respective accounts of the Initial Purchasers of
certificates for the Securities to be purchased by them.  It is understood that
each Initial Purchaser has authorized the Representative, for its account, to
accept delivery of, receipt for, and make payment of the purchase price for the
Initial Securities and the Option Securities, if any, which it has agreed to
purchase.  Merrill Lynch, individually and not as representative of the Initial
Purchasers, may (but shall not be obligated to) make payment of the purchase
price for the Initial Securities or the Option Securities, if any, to be
purchased by any Initial Purchaser whose funds have not been received by the
Closing Time or the relevant Date of Delivery, as the case may be, but such
payment shall not relieve such Initial Purchaser from its obligations hereunder.

 

SECTION 3.                            Covenants of the Company.  The Company
covenants with each Initial Purchaser as follows:

 

(a)                                 Delivery of Offering Memorandum.  The
Company has delivered to each Initial Purchaser, without charge, as many copies
of the Preliminary Offering Memorandum (as amended or supplemented) thereto and
documents incorporated by reference therein as such Initial Purchaser reasonably
requested, and the Company hereby consents to the use of such copies.  The
Company will furnish to each Initial Purchaser, without charge, such number of
copies of the Final Offering Memorandum thereto and documents incorporated by
reference therein as such Initial Purchaser may reasonably request.

 

(b)                                 Notice and Effect of Material Events.   If
at any time prior to the completion of resales of the Securities by the Initial
Purchasers, any event shall occur or condition shall exist as a result of which
it is necessary, in the opinion of counsel for the Initial Purchasers or for the
Company, to amend or supplement the General Disclosure Package or the Final
Offering Memorandum in order that the General Disclosure Package or the Final
Offering Memorandum, as the case may be, will not include any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein not misleading in the light of the circumstances existing
at the time it is delivered to a Subsequent Purchaser, (A) the Company or the
Representative, as applicable, will promptly give the Representative or the
Company, as applicable, notice of such event and (B) the Company will promptly
prepare any amendment or supplement as may be necessary to correct such
statement or omission and, a reasonable amount of time prior to any proposed use
or distribution, furnish the Representative with copies of any such amendment or
supplement; provided that the Company shall not use or distribute any such
amendment or supplement to which the Representative or counsel for the Initial
Purchasers shall reasonably object.  The Company will furnish to the Initial
Purchasers such number of copies of such amendment or supplement as the Initial
Purchasers may reasonably request.

 

(c)                                  Reporting Requirements.  Until the
completion of resales of the Securities by the Initial Purchasers, the Company
will file all documents required to be filed with the Commission pursuant to the
1934 Act within the time periods required by the 1934 Act and the 1934 Act
Regulations.  The Company has given the Representative notice of any filings
made pursuant to the 1934 Act or 1934 Act Regulations within 48 hours prior to
the Applicable Time; the Company will give the Representative notice of its
intention to make any such filing from the Applicable Time to the Closing Time
and will furnish the Representative with copies of any such documents a
reasonable amount of time prior to such proposed filing, as the case may be, and
will not file or use any such document to which the Representative or counsel
for the Initial Purchasers shall reasonably object.

 

(d)                                 Blue Sky Qualifications.  The Company will
use its commercially reasonable efforts, in cooperation with the Initial
Purchasers, to qualify the Securities for offering and sale under the applicable
securities laws of such states and other jurisdictions (domestic or foreign) as
the Representative may

 

13

--------------------------------------------------------------------------------


 

designate and to maintain such qualifications in effect so long as required to
complete the distribution of the Securities; provided, however, that the Company
shall not be obligated to file any general consent to service of process or to
qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.

 

(e)                                  Use of Proceeds.  The Company will use the
net proceeds received by it from the sale of the Securities in the manner
specified in the General Disclosure Package and the Final Offering Memorandum
under “Use of Proceeds.”

 

(f)                                   DTCC.  The Company will cooperate with the
Initial Purchasers and use its commercially reasonable efforts to permit the
offered Securities to be eligible for clearance and settlement through the
facilities of The Depository Trust & Clearing Corporation (“DTCC”).

 

(g)                                  Listing.  The Company will use its
commercially reasonable efforts to effect and maintain the listing of a number
of shares of Common Stock equal to the Maximum Number of Underlying Shares on
the New York Stock Exchange.

 

(h)                                 Restriction on Sale of Securities.  During a
period of 90 days from the date of the Final Offering Memorandum (the “Lock-Up
Period”), the Company will not, without the prior written consent of Merrill
Lynch, (i) directly or indirectly, offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase or otherwise transfer or dispose
of any shares of Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock or file any registration statement under the
1933 Act with respect to any of the foregoing or (ii) enter into any swap or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of the Common Stock,
whether any such swap or transaction described in clause (i) or (ii) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise.  The foregoing sentence shall not apply to the Securities to be sold
hereunder and any shares of Common Stock issued upon conversion of the
Securities. For the avoidance of doubt, nothing in this paragraph shall prevent
the entry into and performance under or termination of the Capped Call
Confirmations by the Company or the Counterparty, or the issuance of Common
Stock or options, rights or warrants to purchase Common Stock by the Company in
connection with an acquisition, merger or other business combination in an
aggregate amount not to exceed the amount of Common Stock equal to 10% of the
Common Stock issued and outstanding as of the date hereof; provided, however,
that any recipient of shares of Common Stock or options, rights or warrants to
purchase Common Stock from the Company in connection with an acquisition, merger
or other business combination shall provide to the Representative a signed
lock-up agreement for the balance of the Lock-Up Period.

 

(i)                                     Reservation.  The Company will reserve
and keep available at all times, free of preemptive rights, a number of shares
of Common Stock equal to the Maximum Number of Underlying Shares.

 

(j)                                    No Repurchases.  The Company will not
repurchase any shares of Common Stock, or otherwise cause the number of shares
of Common Stock outstanding to decrease, at any time from, and including, the
date of this Agreement to, and including, the Closing Date.

 

SECTION 4.                            Payment of Expenses.

 

(a)                                 Expenses.  The Company will pay or cause to
be paid all expenses incident to the performance of their obligations under this
Agreement, including (i) preparation, issuance and delivery of

 

14

--------------------------------------------------------------------------------


 

the Securities to the Initial Purchasers and the Maximum Number of Underlying
Shares issuable upon conversion thereof and any charges of DTCC in connection
therewith, (ii) the fees and disbursements of the Company’s counsel, accountants
and other advisors, (iii) the qualification of the Securities under securities
laws in accordance with the provisions of Section 3(d) hereof, including the
reasonable and documented fees and disbursements of counsel for the Initial
Purchasers, in an amount not to exceed $10,000, and all filing fees in
connection therewith and in connection with the preparation of the Blue Sky
Survey and any supplement thereto, (iv) the preparation, printing and delivery
to the Initial Purchasers of copies of each Preliminary Offering Memorandum, any
Issuer Written Information, the Final Term Sheet and the Final Offering
Memorandum and any amendments or supplements thereto and any costs associated
with electronic delivery of any of the foregoing by the Initial Purchasers to
investors, (v) all fees and expenses of the Trustee and any expenses of any
transfer agent or registrar for the Securities or the Maximum Number of
Underlying Shares issuable upon conversion of the Securities, (vi) the costs and
expenses of the Company relating to investor presentations on any “road show”
undertaken in connection with the marketing of the Securities, including without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations, (vii) the fees and expenses incurred in connection with
the listing of the Maximum Number of Underlying Shares issuable upon conversion
of the Securities on the New York Stock Exchange and (viii) the costs and
expenses (including, without limitation, any damages or other amounts payable in
connection with legal or contractual liability) associated with the reforming of
any contracts for sale of the Securities made by the Initial Purchasers caused
by a breach of the representation contained in the first sentence of
Section 1(a)(iii). It is understood, however, that except as provided in
Section 4 and Sections 7, 8 and 10 hereof, the Initial Purchasers will pay all
of their own costs and expenses, including the fees of their counsel and
transfer taxes on resale of any of the Securities by them.

 

(b)                                 Termination of Agreement.  If this Agreement
is terminated by the Representative in accordance with the provisions of
Section 5, Section 10(a)(i) or (iii) or Section 11 hereof, the Company shall
reimburse the Initial Purchasers for all of their out-of-pocket expenses,
including the reasonable and documented fees and disbursements of counsel for
the Initial Purchasers.

 

SECTION 5.                            Conditions of Initial Purchasers’
Obligations.  The obligations of the several Initial Purchasers hereunder are
subject to the accuracy of the representations and warranties of the Company
contained herein or in certificates of any officer of the Company, to the
performance by the Company of its covenants and other obligations hereunder, and
to the following further conditions:

 

(a)                                 Opinion of Counsel for Company.  At the
Closing Time, the Representative shall have received the opinion, dated the
Closing Time, of Dechert LLP, counsel for the Company, in form and substance
reasonably satisfactory to counsel for the Initial Purchasers. Such counsel may
also state that, insofar as such opinion involves factual matters, they have
relied, to the extent they deem proper, upon certificates of officers and other
representatives of the Company and its subsidiaries and certificates of public
officials.

 

(b)                                 Opinion of Counsel for Initial Purchasers. 
At the Closing Time, the Representative shall have received the favorable
opinion, dated the Closing Time, of Davis Polk & Wardwell LLP, counsel for the
Initial Purchasers, together with signed or reproduced copies of such letter for
each of the other Initial Purchasers in form and substance satisfactory to the
Representative.  In giving such opinion such counsel may rely, as to all matters
governed by the laws of jurisdictions other than the law of the State of New
York, the General Corporation Law of the State of Delaware and the federal
securities laws of the United States, upon the opinions of counsel satisfactory
to the Representative.  Such counsel may also state that, insofar as such
opinion involves factual matters, they have relied, to the extent they deem
proper, upon

 

15

--------------------------------------------------------------------------------


 

certificates of officers and other representatives of the Company and its
subsidiaries and certificates of public officials.

 

(c)                                  Officers’ Certificate.  At the Closing
Time, there shall not have been, since the date hereof or since the respective
dates as of which information is given in the General Disclosure Package or the
Final Offering Memorandum, any Material Adverse Effect, and the Representative
shall have received a certificate of the Chief Executive Officer, the President
or a Vice President of the Company and of the chief financial or chief
accounting officer of the Company, dated the Closing Time, to the effect that
(i) there has been no such Material Adverse Effect, (ii) the representations and
warranties of the Company in this Agreement are true and correct with the same
force and effect as though expressly made at and as of the Closing Time and
(iii) the Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied at or prior to the Closing Time.

 

(d)                                 Accountant’s Comfort Letter.  At the time of
the execution of this Agreement, the Representative shall have received from BDO
USA, LLP a letter, dated such date, in form and substance reasonably
satisfactory to the Representative, together with signed or reproduced copies of
such letter for each of the other Initial Purchasers containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in the Offering Memorandum.

 

(e)                                  Bring-down Comfort Letter.  At the Closing
Time, the Representative shall have received from BDO USA, LLP a letter, dated
as of the Closing Time, to the effect that they reaffirm the statements made in
the letter furnished pursuant to subsection (d) of this Section, except that the
specified date referred to shall be a date not more than three business days
prior to the Closing Time.

 

(f)                             Approval of Listing.  At or prior to the Closing
Time, a number of shares of Common Stock equal to the Maximum Number of
Underlying Shares shall have been approved for listing on the New York Stock
Exchange, subject only to official notice of issuance.

 

(g)                            Lock-up Agreements.  At the date of this
Agreement, the Representative shall have received an agreement substantially in
the form of Exhibit A hereto signed by the persons listed on Schedule E hereto.

 

(h)                                 Conditions to Purchase of Option
Securities.  In the event that the Initial Purchasers exercise their option
provided in Section 2(b) hereof to purchase all or any portion of the Option
Securities, the representations and warranties of the Company contained herein
and the statements in any certificates furnished by the Company and any of its
Subsidiaries hereunder shall be true and correct as of each Date of Delivery
and, at the relevant Date of Delivery, the Representative shall have received:

 

(i)                                     Officers’ Certificate.  A certificate,
dated such Date of Delivery, of the Chief Executive Officer, President or a Vice
President of the Company and of the chief financial or chief accounting officer
of the Company confirming that the certificate delivered at the Closing Time
pursuant to Section 5(c) hereof remains true and correct as of such Date of
Delivery.

 

(ii)                                  Opinion of Counsel for Company.  If
requested by the Representative, the opinion of Dechert LLP, counsel for the
Company, in form and substance reasonably satisfactory to counsel for the
Initial Purchasers, dated such Date of Delivery, relating to the Option
Securities to be purchased on such Date of Delivery and otherwise to the same
effect as the opinion required by Section 5(a) hereof.

 

16

--------------------------------------------------------------------------------


 

(iii)                               Opinion of Counsel for Initial Purchasers. 
If requested by the Representative, the favorable opinion of Davis Polk &
Wardwell LLP, counsel for the Initial Purchasers, dated such Date of Delivery,
relating to the Option Securities to be purchased on such Date of Delivery and
otherwise to the same effect as the opinion required by Section 5(b) hereof.

 

(iv)                              Bring-down Comfort Letter.  If requested by
the Representative, a letter from BDO USA, LLP, in form and substance reasonably
satisfactory to the Representative and dated such Date of Delivery,
substantially in the same form and substance as the letter furnished to the
Representative pursuant to Section 5(d) hereof, except that the “specified date”
in the letter furnished pursuant to this paragraph shall be a date not more than
three business days prior to such Date of Delivery.

 

(i)                                     Additional Documents.  At the Closing
Time and at each Date of Delivery (if any), counsel for the Initial Purchasers
shall have been furnished with such documents and opinions as they may
reasonably require for the purpose of enabling them to pass upon the issuance
and sale of the Securities as herein contemplated, or in order to evidence the
accuracy of any of the representations or warranties, or the fulfillment of any
of the conditions, herein contained.

 

(j)                                    Termination of Agreement.  If any
condition specified in this Section shall not have been fulfilled when and as
required to be fulfilled, this Agreement, or, in the case of any condition to
the purchase of Option Securities on a Date of Delivery which is after the
Closing Time, the obligations of the several Initial Purchasers to purchase the
relevant Option Securities, may be terminated by the Representative by notice to
the Company at any time at or prior to Closing Time or such Date of Delivery, as
the case may be, and such termination shall be without liability of any party to
any other party except as provided in Section 4 and except that Sections 1, 7,
8, 9, 14, 15, 16 and 17 shall survive any such termination and remain in full
force and effect.

 

SECTION 6.                            Subsequent Offers and Resales of the
Securities.

 

(a)         Offer and Sale Procedures.  Each of the Initial Purchasers and the
Company hereby establish and agree to observe the following procedures in
connection with the offer and sale of the Securities:

 

(i)                                     Offers and Sales.  Offers and sales of
the Securities shall be made to such persons and in such manner as is
contemplated by the Offering Memorandum.  Each Initial Purchaser severally
agrees that it will not offer, sell or deliver any of the Securities in any
jurisdiction outside the United States except under circumstances that will
result in compliance with the applicable laws thereof, and that it will take at
its own expense whatever action is required to permit its purchase and resale of
the Securities in such jurisdictions.  The Company has not entered into any
contractual arrangement, other than this Agreement, with respect to the
distribution of the Securities or any Common Stock issuable upon conversion of
the Securities, and the Company will not enter into any such arrangement except
as contemplated hereby.

 

(ii)                                  No General Solicitation.  No general
solicitation or general advertising (within the meaning of Rule 502(c) under the
1933 Act Regulations) will be used in the United States in connection with the
offering or sale of the Securities.

 

(iii)                               Legends.  Each of the Securities will bear,
to the extent applicable, the legend contained in “Notice to Investors” in the
General Disclosure Package and the Final Offering Memorandum for the time period
and upon the other terms stated therein.

 

17

--------------------------------------------------------------------------------


 

(iv)                              Minimum Principal Amount.  No sale of the
Securities to any one Subsequent Purchaser will be for less than U.S. $1,000
principal amount and no Security will be issued in a smaller principal amount. 
If the Subsequent Purchaser is a non-bank fiduciary acting on behalf of others,
each person for whom it is acting must purchase at least U.S. $1,000 principal
amount of the Securities.

 

(b)         Covenants of the Company.  The Company covenants with each Initial
Purchaser as follows:

 

(i)                                     Integration.  The Company agrees that it
will not, and will use its reasonable efforts to ensure that its Affiliates do
not, directly or indirectly, solicit any offer to buy, sell or make any offer or
sale of, or otherwise negotiate in respect of, securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the 1933 Act Regulations, such offer or sale would render invalid (for the
purpose of (i) the sale of the offered Securities by the Company to the Initial
Purchasers, (ii) the resale of the offered Securities by the Initial Purchasers
to Subsequent Purchasers or (iii) the resale of the offered Securities by such
Subsequent Purchasers to others) the exemption from the registration
requirements of the 1933 Act provided by Section 4(2) thereof or by Rule 144A
thereunder or otherwise.

 

(ii)                                  Rule 144A Information.  The Company agrees
that, in order to render the offered Securities eligible for resale pursuant to
Rule 144A, while any of the offered Securities remain “restricted securities”
(as such term is defined under Rule 144(a)(3)), it will make available, upon
request, to any holder of offered Securities or prospective purchasers of
Securities the information specified in Rule 144A(d)(4), unless the Company
furnishes information to the Commission pursuant to Section 13 or 15(d) of the
1934 Act.

 

(iii)                               Restriction on Repurchases.  The Company
will not, and will use its reasonable efforts to ensure that its Affiliates do
not, repurchase and resell any offered Securities or shares of Common Stock
issuable upon conversion thereof which are “restricted securities” (as such term
is defined under Rule 144(a)(3)), whether as beneficial owner or otherwise
(except as agent acting as a securities broker on behalf of and for the account
of customers in the ordinary course of business in unsolicited broker’s
transactions).

 

(c)                                  Representations, Warranties and Agreements
of the Initial Purchasers.  Each Initial Purchaser severally and not jointly
represents and warrants to, and agrees with, the Company that it is a “qualified
institutional buyer” as defined in Rule 144A under the 1933 Act (a “Qualified
Institutional Buyer”) and an “accredited investor” within the meaning of
Rule 501(a) under the 1933 Act Regulations. Each Initial Purchaser understands
that the offered Securities have not been and will not be registered under the
1933 Act and may not be offered or sold within the United States except pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act.  Each Initial Purchaser severally represents and
agrees that it has not offered or sold, and will not offer or sell, any offered
Securities constituting part of its allotment within the United States except in
accordance with Rule 144A or another applicable exemption from the registration
requirements of the 1933 Act.  Accordingly, neither it nor any person acting on
its behalf has made or will make offers or sales of the Securities in the United
States by means of any form of general solicitation or general advertising
(within the meaning of Regulation D) in the United States.  Each Initial
Purchaser will take reasonable steps to inform, and cause each of its Affiliates
to take reasonable steps to inform, persons acquiring Securities from such
Initial Purchaser or Affiliate, as the case may be, in the United States that
the Securities (A) have not been and will not be registered under the 1933 Act,
(B) are being sold to them without registration under the 1933 Act in reliance
on Rule 144A or in accordance with another exemption from registration under the
1933 Act, as the case may be, and (C) may not be offered, sold or otherwise
transferred except (1) to the Company, (2) outside the United States in
accordance with Regulation S or

 

18

--------------------------------------------------------------------------------


 

(3) inside the United States in accordance with (x) Rule 144A to a person whom
the seller reasonably believes is a Qualified Institutional Buyer that is
purchasing such Securities for its own account or for the account of a Qualified
Institutional Buyer to whom notice is given that the offer, sale or transfer is
being made in reliance on Rule 144A or (y) pursuant to another available
exemption from registration under the 1933 Act.

 

SECTION 7.                            Indemnification.

 

(a)                                 Indemnification of Initial Purchasers.  The
Company agrees to indemnify and hold harmless each Initial Purchaser, its
Affiliates, its selling agents and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act as follows:

 

(i)                                     against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, arising out of any untrue
statement or alleged untrue statement of a material fact included in any
Preliminary Offering Memorandum, the Final Offering Memorandum, the information
contained in the Final Term Sheet, any Issuer Written Information, any “road
show” (as defined in Rule 433 under the 1933 Act) not constituting Issuer
Written Information or any other information used by or on behalf of the Company
in connection with the offer or sale of the Securities (or any amendment or
supplement to the foregoing) or the omission or alleged omission therefrom of a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

 

(ii)                                  against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission; provided that (subject to
Section 7(d) below) any such settlement is effected with the written consent of
the Company;

 

(iii)                               against any and all expense whatsoever, as
incurred (including the fees and disbursements of counsel chosen by Merrill
Lynch), reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in any
Preliminary Offering Memorandum, the Final Offering Memorandum or the
information contained in the Final Term Sheet (or any amendment or supplement to
the foregoing) in reliance upon and in conformity with the Initial Purchaser
Information.

 

(b)                                 Indemnification of Company, Directors and
Officers.  Each Initial Purchaser severally agrees to indemnify and hold
harmless the Company, its directors, its officers and each person, if any, who
controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act, against any and all loss, liability, claim, damage
and expense described in the indemnity contained in subsection (a) of this
Section, as incurred, but only with respect to untrue statements or omissions,
or alleged untrue statements or omissions, made in any Preliminary Offering
Memorandum, the Final Offering Memorandum or the information contained in the
Final Term Sheet (or any amendment or supplement to the foregoing) in reliance
upon and in conformity with the Initial Purchaser Information.

 

19

--------------------------------------------------------------------------------


 

(c)                                  Actions against Parties; Notification. 
Each indemnified party shall give notice as promptly as reasonably practicable
to each indemnifying party of any action commenced against it in respect of
which indemnity may be sought hereunder, but failure to so notify an
indemnifying party shall not relieve such indemnifying party from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
in any event shall not relieve it from any liability which it may have otherwise
than on account of this indemnity agreement.  In case any such action is brought
against any indemnified party, and it notifies the indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel (including
local counsel) reasonably satisfactory to such indemnified party; provided,
however, that if (i) the use of counsel (including local counsel) chosen by the
indemnifying party to represent the indemnified party would present such counsel
with an actual conflict of interest, (ii) the actual or potential defendants in,
or targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have been advised by counsel
that there may be one or more legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, (iii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after receipt by the indemnifying
party of notice of the institution of such action, or (iv) the indemnifying
party has authorized in writing the employment of counsel for the indemnified
party at the expense of the indemnifying party, then, in each such case, the
indemnifying party shall not have the right to direct the defense of such action
on behalf of such indemnified party or parties and such indemnified party or
parties shall have the right to select separate counsel (including one local
counsel for all indemnified parties taken as a whole in each jurisdiction
reasonably required) to defend such action on behalf of such indemnified party
or parties. After notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof and approval by such
indemnified party of counsel appointed to defend such action, the indemnifying
party will not be liable to such indemnified party under this Section 7 for any
legal or other expenses, other than reasonable costs of investigation,
subsequently incurred by such indemnified party in connection with the defense
thereof, unless the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence, in connection
with any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances.  No
indemnifying party shall, without the prior written consent of the indemnified
parties, settle or compromise or consent to the entry of any judgment with
respect to any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever in
respect of which indemnification or contribution could be sought under this
Section 7 or Section 8 hereof (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

 

(d)                                 Settlement without Consent if Failure to
Reimburse.  If at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 7(a)(ii) effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.

 

SECTION 8.                            Contribution.  If the indemnification
provided for in Section 7 hereof is for any reason unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,

 

20

--------------------------------------------------------------------------------


 

liabilities, claims, damages or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount of such losses,
liabilities, claims, damages and expenses incurred by such indemnified party, as
incurred, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other hand, from the offering of the Securities pursuant to this
Agreement or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and of the Initial Purchasers, on the other hand,
in connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

 

The relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
on the one hand, and the total underwriting discount received by the Initial
Purchasers, on the other hand, bear to the aggregate initial offering price of
the Securities as set forth on the cover of the Final Offering Memorandum.

 

The relative fault of the Company, on the one hand, and the Initial Purchasers,
on the other hand, shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8.  The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased by it and distributed to the public were
offered to the public exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 8, each person, if any, who controls an Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and each Initial Purchaser’s Affiliates and selling agents shall have
the same rights to contribution as such Initial Purchaser, and each director of
the Company, each officer of the Company, and each person, if any, who controls
the Company within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act shall have the same rights to contribution as the Company.  The
Initial Purchasers’ respective obligations to contribute

 

21

--------------------------------------------------------------------------------


 

pursuant to this Section 8 are several in proportion to the aggregate principal
amount of Initial Securities set forth opposite their respective names in
Schedule A hereto and not joint.

 

SECTION 9.                            Representations, Warranties and Agreements
to Survive.  All representations, warranties and agreements contained in this
Agreement or in certificates of officers of the Company submitted pursuant
hereto shall remain operative and in full force and effect regardless of (i) any
investigation made by or on behalf of (x) any Initial Purchaser or its
Affiliates or selling agents, (y) any person controlling any Initial Purchaser,
its officers or directors or (z) any person controlling the Company and
(ii) delivery of and payment for the Securities.

 

SECTION 10.                     Termination of Agreement.

 

(a)                                 Termination.  The Representative may
terminate this Agreement, by notice to the Company, at any time at or prior to
the Closing Time (i) if there has been, in the judgment of the Representative,
since the time of execution of this Agreement or since the respective dates as
of which information is given in the General Disclosure Package or the Final
Offering Memorandum, any Material Adverse Effect, or (ii) if there has occurred
any material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Representative, impracticable or inadvisable to proceed with the
completion of the offering or to enforce contracts for the sale of the
Securities, or (iii) if trading in any securities of the Company has been
suspended or materially limited by the Commission or the New York Stock
Exchange, or (iv) if trading generally on the New York Stock Exchange or in the
Nasdaq Global Market has been suspended or materially limited, or minimum or
maximum prices for trading have been fixed, or maximum ranges for prices have
been required, by any of said exchanges or by order of the Commission, FINRA or
any other governmental authority, or (v) a material disruption has occurred in
commercial banking or securities settlement or clearance services in the United
States, or (vi) if a banking moratorium has been declared by either United
States federal or New York authorities.

 

(b)                                 Liabilities.  If this Agreement is
terminated pursuant to this Section, such termination shall be without liability
of any party to any other party except as provided in Section 4 hereof, and
provided further that Sections 1, 7, 8, 9, 14, 15, 16 and 17 shall survive such
termination and remain in full force and effect.

 

SECTION 11.                     Default by One or More of the Initial
Purchasers.  If one or more of the Initial Purchasers shall fail at the Closing
Time or a Date of Delivery to purchase the Securities which it or they are
obligated to purchase under this Agreement (the “Defaulted Securities”), the
Representative shall have the right, within 24 hours thereafter, to make
arrangements for one or more of the non-defaulting Initial Purchasers, or any
other initial purchasers satisfactory to the Company, to purchase all, but not
less than all, of the Defaulted Securities in such amounts as may be agreed upon
and upon the terms herein set forth. If during such 24-hour period, the
non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of 24 hours
within which to procure other persons reasonably satisfactory to the
non-defaulting Initial Purchasers to purchase the Defaulted Securities on the
terms herein set forth. If, however, neither the Representative nor the Company
is able to make arrangements for the purchase of all of the Defaulted Securities
within such 48-hour period, then:

 

(i)                                     if the number of Defaulted Securities
does not exceed 10% of the aggregate principal amount of the Securities to be
purchased on such date, each of the non-defaulting Initial Purchasers shall be
obligated, severally and not jointly, to purchase the full amount thereof in the

 

22

--------------------------------------------------------------------------------


 

proportions that their respective underwriting obligations hereunder bear to the
underwriting obligations of all non-defaulting Initial Purchasers, or

 

(ii)                                  if the number of Defaulted Securities
exceeds 10% of the aggregate principal amount of the Securities to be purchased
on such date, this Agreement or, with respect to any Date of Delivery which
occurs after the Closing Time, the obligation of the Initial Purchasers to
purchase, and the Company to sell, the Option Securities to be purchased and
sold on such Date of Delivery, shall terminate without liability on the part of
any non-defaulting Initial Purchaser.

 

No action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

 

In the event of any such default which does not result in a termination of this
Agreement or, in the case of a Date of Delivery which is after the Closing Time,
which does not result in a termination of the obligation of the Initial
Purchasers to purchase and the Company to sell the relevant Option Securities,
as the case may be, either (i) the Representative (or any non-defaulting Initial
Purchaser if the Representative is in default) or (ii) the Company shall have
the right to postpone Closing Time or the relevant Date of Delivery, as the case
may be, for a period not exceeding seven days in order to effect any required
changes in the General Disclosure Package or the Final Offering Memorandum or in
any other documents or arrangements.  As used herein, the term “Initial
Purchaser” includes any person substituted for an Initial Purchaser under this
Section 11.

 

SECTION 12.                     Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
mailed or transmitted by any standard form of telecommunication.  Notices to the
Initial Purchasers shall be directed to Merrill Lynch at One Bryant Park, New
York, New York 10036, attention of Syndicate Department (facsimile: (646)
855-3073), with a copy to ECM Legal (facsimile: (212) 230-8730); notices to the
Company shall be directed to it at 622 Third Avenue, 39th Floor, New York, New
York 10017, attention of General Counsel, with a copy to Martin Nussbaum, c/o
Dechert LLP, 1095 Avenue of the Americas, New York, New York 10036.

 

SECTION 13.                     No Advisory or Fiduciary Relationship.  The
Company acknowledges and agrees that (a) the purchase and sale of the Securities
pursuant to this Agreement, including the determination of the initial offering
price of the Securities and any related discounts and commissions, is an
arm’s-length commercial transaction between the Company, on the one hand, and
the several Initial Purchasers, on the other hand, (b) in connection with the
offering of the Securities and the process leading thereto, each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, any of its Subsidiaries or their respective
stockholders, creditors, employees or any other party, (c) no Initial Purchaser
has assumed or will assume an advisory or fiduciary responsibility in favor of
the Company with respect to the offering of the Securities or the process
leading thereto (irrespective of whether such Initial Purchaser has advised or
is currently advising the Company or any of its Subsidiaries on other matters)
and no Initial Purchaser has any obligation to the Company with respect to the
offering of the Securities except the obligations expressly set forth in this
Agreement, (d) the Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and (e) the Initial Purchasers have not provided any legal,
accounting, regulatory or tax advice with respect to the offering of the
Securities and the Company has consulted its own legal, accounting, regulatory
and tax advisors to the extent it deemed appropriate.

 

SECTION 14.                     Parties.  This Agreement shall each inure to the
benefit of and be binding upon the Initial Purchasers and the Company and their
respective successors.  Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than the Initial Purchasers and the Company and their respective successors and
the controlling persons and

 

23

--------------------------------------------------------------------------------


 

officers and directors referred to in Sections 7 and 8 and their heirs and legal
representatives, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained.  This Agreement and
all conditions and provisions hereof are intended to be for the sole and
exclusive benefit of the Initial Purchasers and the Company and their respective
successors, and said controlling persons and officers and directors and their
heirs and legal representatives, and for the benefit of no other person, firm or
corporation.  No purchaser of Securities from any Initial Purchaser shall be
deemed to be a successor by reason merely of such purchase.

 

SECTION 15.                     Trial by Jury.  The Company (on its behalf and,
to the extent permitted by applicable law, on behalf of its stockholders and
Affiliates) and each of the Initial Purchasers hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

SECTION 16.                     GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ITS CHOICE OF LAW PROVISIONS.

 

SECTION 17.                     Consent to Jurisdiction; Waiver of Immunity. Any
legal suit, action or proceeding arising out of or based upon this Agreement or
the transactions contemplated hereby (“Related Proceedings”) shall be instituted
in (i) the federal courts of the United States of America located in the City
and County of New York, Borough of Manhattan or (ii) the courts of the State of
New York located in the City and County of New York, Borough of Manhattan
(collectively, the “Specified Courts”), and each party irrevocably submits to
the exclusive jurisdiction (except for proceedings instituted in regard to the
enforcement of a judgment of any such court (a “Related Judgment”), as to which
such jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding.  Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court.  The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

 

SECTION 18.                     TIME. TIME SHALL BE OF THE ESSENCE OF THIS
AGREEMENT. EXCEPT AS OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO
NEW YORK CITY TIME.

 

SECTION 19.                     Counterparts.  This Agreement may be executed in
any number of counterparts (including by facsimile transmission or by email of a
.pdf attachment), each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement. Delivery of a
signed counterpart of this Agreement by facsimile transmission or email of a
.pdf attachment shall constitute valid and sufficient delivery thereof.

 

SECTION 20.                     Effect of Headings.  The Section headings herein
are for convenience only and shall not affect the construction hereof.

 

24

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchasers and the Company in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

MONSTER WORLDWIDE, INC.

 

 

 

 

 

By

/s/ James M. Langrock

 

 

Name: James M. Langrock

 

 

Title: Executive Vice President, Chief Financial Officer

 

 

CONFIRMED AND ACCEPTED,

 

as of the date first above written:

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

 

INCORPORATED

 

 

 

 

 

By: MERRILL LYNCH, PIERCE, FENNER & SMITH

 

INCORPORATED

 

 

 

By

/s/ Stewart Barry

 

Authorized Signatory

 

 

For itself and as Representative of the other Initial Purchasers named in
Schedule A hereto.

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The initial offering price of the Securities shall be 100.00% of the principal
amount thereof, plus accrued interest, if any, from the date of issuance.

 

The purchase price to be paid by the Initial Purchasers for the Securities shall
be 97.00% of the principal amount thereof.

 

The interest rate on the Securities shall be 3.50% per annum.

 

Other terms of the Securities will be as set forth under the section
“Description of Notes” in the Preliminary Offering Memorandum, as supplemented
by the Final Term Sheet.

 

Name of Initial Purchaser

 

Principal
Amount of
Securities

 

 

 

 

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

 

$

90,625,000

 

KeyBanc Capital Markets Inc.

 

18,750,000

 

Capital One Securities, Inc.

 

6,250,000

 

Regions Securities LLC

 

6,250,000

 

Santander Investment Securities Inc.

 

3,125,000

 

 

 

 

 

Total

 

$

125,000,000

 

 

Sch A-1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PRICING TERM SHEET

Strictly Confidential

 

Dated October 16, 2014

 

[g225122ki07i001.jpg]

Monster Worldwide, Inc.

$125,000,000
3.50% Convertible Senior Notes due 2019

 

The information in this pricing term sheet (this “Pricing Term Sheet”)
supplements Monster Worldwide, Inc.’s preliminary offering memorandum, dated
October 15, 2014 (the “Preliminary Offering Memorandum”), and supersedes the
information in the Preliminary Offering Memorandum only to the extent
inconsistent with the information in the Preliminary Offering Memorandum. In all
other respects, this Pricing Term Sheet is qualified in its entirety by
reference to the Preliminary Offering Memorandum, including all documents
incorporated by reference therein.  Terms used herein but not defined herein
shall have the respective meanings as set forth in the Preliminary Offering
Memorandum.  All references to dollar amounts are references to U.S. dollars.

 

Issuer:

 

Monster Worldwide, Inc., a Delaware corporation.

 

 

 

Ticker / Exchange for Common Stock:

 

MWW / The New York Stock Exchange (“NYSE”).

 

 

 

Title of Securities:

 

3.50% Convertible Senior Notes due 2019 (the “Notes”).

 

 

 

Aggregate Principal Amount Offered:

 

$125,000,000 aggregate principal amount of Notes.

 

 

 

Initial Purchasers’ Option to Purchase Additional Notes:

 

$18,750,000 aggregate principal amount of Notes.

 

 

 

Trade Date:

 

October 16, 2014.

 

 

 

Settlement Date:

 

October 22, 2014.

 

 

 

Issue Price:

 

The Notes will be issued at a price of 100% of their principal amount, plus
accrued interest, if any, from the Settlement Date.

 

 

 

Maturity:

 

The Notes will mature on October 15, 2019, unless earlier repurchased or
converted.

 

 

 

Interest Rate:

 

3.50% per year.

 

 

 

Interest Payment Dates:

 

Interest will accrue from the Settlement Date and will be payable semi-annually
in arrears on April 15 and October 15 of each year, beginning on April 15, 2015,
to holders of record as of the immediately preceding April 1 or October 1, as
the case may be.

 

 

 

NYSE Last Reported Sale Price on October 16, 2014:

 

$4.02 per share of the Issuer’s common stock.

 

 

 

Conversion Premium:

 

Approximately 32.5% above the NYSE Last Reported Sale Price on

 

Sch B - 1

--------------------------------------------------------------------------------


 

 

 

October 16, 2014.

 

 

 

Initial Conversion Price:

 

Approximately $5.33 per share of the Issuer’s common stock.

 

 

 

Initial Conversion Rate:

 

187.7405 shares of the Issuer’s common stock per $1,000 principal amount of
Notes.

 

 

 

NYSE Limitation on Shares Deliverable upon Conversion Prior to Stockholder
Approval:

 

Unless and until the Issuer obtains stockholder approval to issue more than
19.99% of the Issuer’s common stock outstanding as of the Trade Date upon
conversion of any Notes in accordance with the listing standards of the NYSE,
the number of shares of the Issuer’s common stock holders of the Notes receive
upon conversion of each $1,000 principal amount of Notes shall not exceed the
conversion share cap (as such term is defined in the Preliminary Offering
Memorandum). As of the date of this Pricing Term Sheet, the conversion share cap
per $1,000 principal amount of Notes converted shall be equal to 123.3613 shares
of the Issuer’s common stock. If, as of the last possible closing date for the
issuance of Notes in connection with the exercise of the initial purchasers’
option to purchase additional Notes, the initial purchasers’ option has not been
exercised, the conversion share cap per $1,000 principal amount of Notes
converted shall be equal to 141.8655 shares of the Issuer’s common stock.

 

As a result, if the Issuer does not receive such stockholder approval and
assuming the Issuer elects a specified dollar amount (as defined in the
Preliminary Offering Memorandum) per $1,000 principal amount of Notes of $1,000
in respect of all conversions of Notes, holders of the Notes will not
participate in any appreciation of the price of the Issuer’s common stock above
approximately $21.79 per share assuming the initial purchasers of the Notes do
not exercise their option to purchase additional Notes (or approximately $15.53
per share assuming the initial purchasers of the Notes exercise their option to
purchase additional Notes in full), in each case, based on a conversion rate of
187.7405, subject to adjustment in an inversely proportional manner to the
conversion share cap as described in the Preliminary Offering Memorandum.

 

To the extent the conversion share cap results in the Issuer delivering fewer
shares of the Issuer’s common stock upon any conversion of Notes than the Issuer
would have been required to deliver but for the conversion share cap, the Issuer
will not be required to pay any cash or deliver any other consideration in
respect of such shortfall.

 

Sch B - 2

--------------------------------------------------------------------------------


 

 

Use of Proceeds:

 

The Issuer estimates that the net proceeds from the Notes offering will be
approximately $120.7 million (or approximately $138.8 million if the initial
purchasers of the Notes exercise their option to purchase additional Notes in
full), after deducting the fees and estimated expenses.

 

Concurrently with the pricing of the Notes, the Issuer entered into a capped
call transaction with Bank of America, N.A. (“BofA”), an affiliate of Merrill
Lynch, Pierce, Fenner & Smith Incorporated, an initial purchaser in the Notes
offering. The Issuer intends to use approximately $14.4 million of the net
proceeds from the Notes offering to pay the cost of the capped call transaction.
The Issuer intends to use the remainder of the net proceeds from the Notes
offering to repay in full the term loan under the Issuer’s Existing Credit
Agreement (as defined in the Preliminary Offering Memorandum) and to repay a
portion of the revolving debt under the Issuer’s Existing Credit Agreement (with
no corresponding reduction of the Issuer’s existing revolving credit facility).
See “Use of Proceeds” in the Preliminary Offering Memorandum.

 

If the initial purchasers of the Notes exercise their option to purchase
additional Notes, the Issuer expects to use a portion of the net proceeds from
the sale of the additional Notes to enter into an additional capped call
transaction with BofA. The Issuer intends to use the remainder of such net
proceeds for general corporate purposes.

 

 

 

Sole Book-Running Manager:

 

Merrill Lynch, Pierce, Fenner & Smith

 

 

Incorporated

 

 

 

Senior Co-Manager:

 

KeyBanc Capital Markets Inc.

 

 

 

Co-Managers:

 

Capital One Securities, Inc.

Regions Securities LLC

Santander Investment Securities Inc.

 

 

 

CUSIP Number:

 

611742AA5

 

 

 

ISIN:

 

US611742AA54

 

 

 

Increase in Conversion Rate upon Conversion upon a Make-Whole Fundamental
Change:

 

The following table sets forth the number of additional shares by which the
conversion rate will be increased per $1,000 principal amount of Notes for a
holder that converts its Notes in connection with a make-whole fundamental
change (as defined in the Preliminary Offering Memorandum) for each stock price
and effective date set forth below:

 

 

 

Stock Price

 

Effective Date

 

$4.02

 

$4.25

 

$4.50

 

$5.00

 

$5.33

 

$5.50

 

$6.00

 

$7.00

 

$8.00

 

$10.00

 

$15.00

 

$20.00

 

$30.00

 

$40.00

 

October 22, 2014

 

61.0155

 

54.1917

 

48.0305

 

38.6526

 

34.0434

 

32.0380

 

27.2431

 

20.9382

 

17.0548

 

12.5740

 

7.4627

 

5.0084

 

2.5776

 

1.3897

 

October 15, 2015

 

61.0155

 

52.5592

 

45.8270

 

35.7387

 

30.8854

 

28.8069

 

23.9414

 

17.8463

 

14.3156

 

10.4810

 

6.2450

 

4.2107

 

2.1862

 

1.1944

 

October 15, 2016

 

61.0155

 

50.8620

 

43.3672

 

32.3185

 

27.1447

 

24.9715

 

20.0285

 

14.2470

 

11.1904

 

8.1542

 

4.8884

 

3.3127

 

1.7344

 

0.9560

 

October 15, 2017

 

61.0155

 

48.9446

 

40.4011

 

28.0229

 

22.4285

 

20.1464

 

15.1813

 

9.9958

 

7.6520

 

5.6035

 

3.3936

 

2.3096

 

1.2189

 

0.6716

 

October 15, 2018

 

61.0155

 

46.2566

 

36.1321

 

21.7380

 

15.6301

 

13.2844

 

8.6587

 

4.9496

 

3.8113

 

2.8814

 

1.7626

 

1.2027

 

0.6375

 

0.3502

 

October 15, 2019

 

61.0155

 

47.5533

 

34.4815

 

12.2593

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

Sch B - 3

--------------------------------------------------------------------------------


 

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

·    if the stock price is between two stock prices in the table or the
effective date is between two effective dates in the table, the number of
additional shares by which the conversion rate will be increased will be
determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock prices and the earlier and later
effective dates, as applicable, based on a 365-day year.

 

·    if the stock price is greater than $40.00 per share (subject to adjustment
in the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.

 

·    if the stock price is less than $4.02 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.

 

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of Notes exceed 248.7560 shares of the Issuer’s common stock,
subject to adjustment in the same manner as the conversion rate as set forth
under “Description of Notes—Conversion Rights—Conversion Rate Adjustments” in
the Preliminary Offering Memorandum.

 

Capped Call Transaction:

 

Concurrently with the pricing of the Notes, the Issuer entered into a capped
call transaction with BofA. The capped call transaction is expected generally to
reduce potential dilution to the Issuer’s common stock and/or offset any cash
payments the Issuer will be required to make in excess of the principal amount,
in each case, of any converted Notes, with such reduction and/or offset subject
to a cap. If the initial purchasers of the Notes exercise their option to
purchase additional Notes, the Issuer intends to enter into an additional capped
call transaction with BofA.

 

In connection with establishing its initial hedge of the capped call
transaction, BofA and/or its affiliates expect to enter into various derivative
transactions with respect to the Issuer’s common stock and/or purchase shares of
the Issuer’s common stock concurrently with or shortly after the pricing of the
Notes. This activity could increase (or reduce the size of any decrease in) the
market price of the Issuer’s common stock or the Notes at that time.

 

In addition, BofA and/or its affiliates may modify their hedge positions by
entering into or unwinding various derivatives with respect to the Issuer’s
common stock and/or purchasing or selling the Issuer’s common stock or other
securities of the Issuer’s, including the Notes, in secondary market
transactions following the pricing of the Notes and prior to the maturity of the
Notes (and are likely to do so during any observation period related to a
conversion of the Notes). This activity could also cause or avoid an increase or
a decrease in the market price of the Issuer’s common stock or the Notes, which
could affect the ability of the holders of the Notes to convert the Notes and,
to the extent the activity occurs during any observation period related to a
conversion of Notes, could affect amount and value of the consideration that
holders of the Notes will receive upon conversion of the Notes. See “Description
of the Capped Call Transaction” in the Preliminary Offering Memorandum.

 

--------------------------------------------------------------------------------

 

Sch B - 4

--------------------------------------------------------------------------------


 

This communication is intended for the sole use of the person to whom it is
provided by the sender.  This material is confidential, is for your information
only and is not intended to be used by anyone other than you. This information
does not purport to be a complete description of the Notes or the offering.

 

This communication shall not constitute an offer to sell or the solicitation of
an offer to buy the Notes nor shall there be any sale of the Notes in any state
in which such solicitation or sale would be unlawful prior to registration or
qualification of the Notes under the laws of any such state.

 

Neither the Notes nor any shares of the Issuer’s common stock issuable upon
conversion of the Notes have been, or will be, registered under the Securities
Act of 1933, as amended (the “Securities Act”), or any state securities laws,
and neither may be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons except pursuant to an exemption from, or in
a transaction not subject to, the registration requirements of the Securities
Act or any other applicable securities laws. Accordingly, the Notes are being
offered and sold only to “qualified institutional buyers” (as defined in
Rule 144A under the Securities Act). The Notes and any shares of the Issuer’s
common stock issuable upon conversion of the Notes are not transferable except
in accordance with the restrictions described under “Notice to Investors” and
“Transfer Restrictions” in the Preliminary Offering Memorandum.

 

ANY DISCLAIMER OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO THIS
COMMUNICATION AND SHOULD BE DISREGARDED.  SUCH DISCLAIMERS OR OTHER NOTICES WERE
AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

Sch B - 5

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Issuer Written Information

 

Final Term Sheet in the form set forth on Schedule B

 

Sch C - 1

--------------------------------------------------------------------------------


 

SCHEDULE D

 

Subsidiaries

 

Affinity Labs, LLC

 

FastWeb, LLC

 

FinAid Page, L.L.C.

 

Gozaik LLC

 

KJB Holding Corp.

 

Military Advantage, Inc.

 

Monster Asia Pacific Holding Corp.

 

Monster CZ Holdings, LLC

 

Monster Emerging Markets, LLC

 

Monster Government Solutions, LLC

 

Monster International Holding Corp.

 

Monster Labs, LLC

 

Monster Worldwide South Carolina, Inc.

 

Monster Worldwide Technologies, LLC

 

MonsterTrak Corporation

 

OCC.com Inc.

 

PWP, LLC

 

Radiker, Inc. d/b/a TalentFusion

 

TalentBin, Inc.

 

Tickle Inc.

 

TMAT Inc.

 

Trovix Inc.

 

Monster Worldwide Austria GmbH

 

Sch D - 1

--------------------------------------------------------------------------------


 

Monster Belgium NV

 

Monster Worldwide Canada Inc.

 

Monster Worldwide Holdings Canada Inc.

 

Monster Technologies Prague s.r.o.

 

Monster Worldwide C.Z. s.r.o.

 

Monster Executive Services Limited

 

Monster Worldwide Holdings Limited

 

Monster Worldwide Limited

 

Monster Worldwide SAS

 

Monster Worldwide Deutschland GmbH

 

Monster Worldwide Deutschland Holdings GmbH

 

Monster.com Asia Ltd.

 

Monster.com Asia Pacific Ltd.

 

Monster.com HK Ltd.

 

Monster.com India Pvt. Ltd.

 

Monster Worldwide Holdings (Ireland) Ltd.

 

Monster Worldwide Ireland Limited

 

Monster Italia Srl

 

TMP Worldwide Italia SpA

 

Monster Luxembourg SA

 

Monster Malaysia Sdn Bhd.

 

Monster Technologies Malaysia Sdn Bhd.

 

Monster Worldwide Netherlands B.V.

 

Monster Worldwide Netherlands Holding B.V.

 

Monster Worldwide Norway AS

 

Monster Recruitment Limited Liability Company

 

Sch D - 2

--------------------------------------------------------------------------------


 

Monster.com SG Pte. Ltd.

 

JobKorea Ltd.

 

Monster Worldwide, SL

 

Monster Worldwide Scandinavia AB

 

Monster Services & Consulting GmbH

 

Monster Worldwide Switzerland AG

 

Sch D - 3

--------------------------------------------------------------------------------


 

SCHEDULE E

 

List of Persons and Entities Subject to Lock-up

 

Salvatore Iannuzzi

James M. Langrock

Lise Poulos

Mark Stoever

Michael B. McGuinness

John Gaulding

Edmund P. Giambastiani, Jr.

Jeffrey F. Rayport

Roberto Tunioli

Timothy T. Yates

 

Sch E - 1

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF LOCK-UP TO BE DELIVERED PURSUANT TO SECTION 5(g)

 

October 16, 2014

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park
New York, New York  10036

 

as Representative of the several

Initial Purchasers to be named in the

within-mentioned Purchase Agreement

 

Re:                             Proposed Public Offering by Monster
Worldwide, Inc.

 

Dear Sirs:

 

The undersigned, a stockholder and an officer and/or director of Monster
Worldwide, Inc., a Delaware corporation (the “Company”), understands that
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) proposes to
enter into a Purchase Agreement (the “Purchase Agreement”) with the Company
providing for the offering (the “Offering”) of $125,000,000 aggregate principal
amount of the Company’s 3.50% Convertible Senior Notes due 2019 (the
“Securities”).  In recognition of the benefit that such an offering will confer
upon the undersigned as a stockholder and an officer and/or director of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees with each
initial purchaser to be named in the Purchase Agreement that, during the period
beginning on the date of the Purchase Agreement and ending on the date that is
90 days from the date of the Purchase Agreement (the “Lock-up Period”), the
undersigned will not, without the prior written consent of Merrill Lynch,
directly or indirectly, (i) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of, or otherwise dispose of or
transfer any shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), or any securities convertible into or exchangeable or
exercisable for Common Stock, whether now owned or hereafter acquired by the
undersigned or with respect to which the undersigned has or hereafter acquires
the power of disposition (collectively, the “Lock-Up Securities”), or exercise
any right with respect to the registration of any of the Lock-up Securities, or
file or cause to be filed any registration statement in connection therewith,
under the Securities Act of 1933, as amended, or (ii) enter into any swap or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of the Lock-Up Securities,
whether any such swap or transaction is to be settled by delivery of Common
Stock or other securities, in cash or otherwise.

 

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of Merrill Lynch, provided that (1) Merrill Lynch receives a signed
lock-up agreement for the balance of the Lock-up Period from each donee,
trustee, distributee, or transferee, as the case may be, (2) any such transfer
shall not involve a disposition for value, (3) such transfers are not required
to be reported with the Securities and Exchange Commission

 

A-1

--------------------------------------------------------------------------------


 

on Form 4 in accordance with Section 16 of the Securities Exchange Act of 1934,
as amended, and (4) the undersigned does not otherwise voluntarily effect any
public filing or report regarding such transfers:

 

(i)                                     as a bona fide gift or gifts; or

 

(ii)                                  to an immediate family member or any trust
for the direct or indirect benefit of the undersigned or one or more members of
the immediate family of the undersigned (for purposes of this lock-up agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin); or

 

(iii)                               as a distribution to limited partners or
stockholders of the undersigned; or

 

(iv)                              to the undersigned’s affiliates or to any
investment fund or other entity controlled or managed by the undersigned; or

 

(v)                                 to any corporation, partnership or limited
liability company, all of the shareholders, partners or members of which consist
of the undersigned and/or one or more members of the immediate family of the
undersigned; or

 

(vi)                              by testate succession or intestate succession.

 

Notwithstanding the foregoing, the undersigned may transfer or sell shares of
Common Stock to the Company for purposes of covering tax withholding obligations
by the Company due upon the vesting of restricted stock and restricted stock
units; provided that such shares of restricted stock and restricted stock units
are not sold by the Company into the market in connection with such withholding.

 

Furthermore, the undersigned may sell shares of Common Stock of the Company
purchased by the undersigned on the open market following the Offering if and
only if (i) such sales are not required to be reported in any public report or
filing with the Securities and Exchange Commission, or otherwise, and (ii) the
undersigned does not otherwise voluntarily effect any public filing or report
regarding such sales.

 

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.

 

 

 

Very truly yours,

 

 

 

 

 

Signature:

 

 

 

 

Print Name:

 

 

A-2

--------------------------------------------------------------------------------